Citation Nr: 0327773	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether the appellant is recognized as the deceased veteran's 
surviving spouse, for the purpose of receiving VA benefits.  



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to March 
1953.  He died in October 2000 from lung cancer.  The 
appellant filed a claim for VA benefits as his surviving 
spouse.  The RO determined in September 2001 that she is not 
entitled to this recognition.  She appealed to the Board of 
Veterans' Appeals (Board).  To support her claim, she 
testified at a hearing at the RO in March 2003.  
The undersigned Veterans Law Judge (VLJ) conducted that 
hearing.


REMAND

A "surviving spouse" of a deceased war-time veteran may be 
entitled to dependency and indemnity compensation (DIC) 
benefits-including service connection for the cause of his 
death, death pension benefits, and/or educational assistance 
benefits.  See 38 U.S.C.A. §§ 1310, 1541 (West 2002); 
38 C.F.R. §§ 3.3, 3.312 (2003).

A "spouse" is a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  See 38 C.F.R. 
§ 3.50(a).  For VA benefits purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
See 38 C.F.R. § 3.1(j).  VA recognizes common-law marriages, 
if valid under the law of the state where they were made.  

In 1971, the appellant signed her son's birth certificate as 
the wife of her son's father.  She testified that she did 
this knowingly, and purposefully, because she was not married 
to her son's father, but she wanted her son to have his 
father's surname instead of her own, so she signed the 
certificate as if she were his wife.  With this act, she was 
representing herself to be, in fact, his wife, to the county 
registrar.  This birth certificate later was submitted to VA 
in an attempt to add the veteran's stepson on his award.  But 
based on this prima facie evidence, the RO found in October 
1985 that the appellant was married to a man other than the 
veteran since Texas recognizes common law marriages.  And 
that was the case when she attempted to marry the veteran in 
November 1984, so her marriage to the veteran therefore was 
invalid.  See Russell v. Russell, 865 S.W.2d 929, 37 Tex. 
Sup. Ct. J. 193 (Tex. 1993) (declaration of informal marriage 
constitutes prima facie proof of informal marriage, but is 
not required for a valid, informal marriage under former 
section Tex. Fam. Code Ann. § 1.91(a)(1)).  

In October 1985, the veteran was informed that to make a 
showing that he had a valid marriage to the appellant, he 
should have responded to the RO's previous requests that he 
submit names and addresses of persons who could be contacted 
to provide statements as to whether the appellant and her 
son's father had lived together in 1971, and that since he 
had not done so, the common law marriage was inferred from 
the facts on the appellant's son's birth certificate.  
Subsequently, the veteran provided additional information 
concerning his and the appellant's prior marriages and 
divorces.

The veteran died in October 2000 from lung cancer, and in 
December 2000 the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension, or 
Accrued Benefits by a Surviving Spouse or Child" 
(VA Form 21-534).  In the September 2001 administrative 
decision appealed, the RO determined the veteran's attempted 
marriage to the appellant in November 1984 was invalid 
because she was not free to marry the veteran since there was 
no evidence that her prior common-law marriage had been 
dissolved by death or divorce.

In Texas, there are, in fact, formal provisions for divorce 
from a common law or "informal" marriage.  See generally, 
In re Marriage of Collins, 870 S.W.2d 682 (Tex. App. Amarillo 
1994).  

The appellant, nevertheless, argues that neither she nor her 
son's father had an agreement to be married, never actually 
lived together as husband and wife, and never represented to 
others that they were married.  Compare Tex. Fam. Code 
§ 2.401 (Proof of Informal Marriage) with Hundl v. Nigh, 1996 
Tex. App. LEXIS 600 (Tex. App. Houston 14th Distr. Feb. 15 
1996) (lists elements necessary under former Tex. Fam. Code 
Ann. § 1.91(a)(2)).  

The appellant also argues that, since she never intended to 
be married, there was not a valid informal marriage to be 
dissolved in the first place.  As her intent is inferred from 
her signature on her son's birth certificate, a better 
inquiry is perhaps what her son's father intended or agreed 
to, in 1971.  See generally, Tex. Fam. Code § 2.501 (Duty to 
Support). 

Additional evidence in the record indicates that the father 
of the appellant's son may have been, in fact, married to 
another individual during the time he was presumed to have 
entered into a common law marriage with the appellant.  If 
so, (and presuming that his was a valid marriage under Texas 
law) any common law marriage he may have entered into with 
the appellant also would be invalid.  See Tex. Fam. Code 
§ 6.202 (Marriage during Existence of Prior Marriage void).  
Although he has submitted a statement, on the appellant's 
behalf, stating that he wanted his son to have his last name, 
he has not indicated that he was married to another 
individual at the time he was presumed to have entered into a 
common law marriage with the appellant.  And, under Texas 
law, the most recent marriage is presumed valid-unless there 
is proof of the validity of the prior marriage (such as, in 
the appellant's case, the birth certificate she signed as 
Mrs. [redacted]).  See Tex. Fam. Code § 1.102.

So further development of this case is required to determine 
whether the father of the appellant's son was, in fact, 
married to another individual during the time period in 
question-when he supposedly also was married to the 
appellant.

The appellant is hereby notified that failure to cooperate 
with the RO in developing the record will adversely impact 
her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(an appellant cannot passively wait for [help] in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.)  

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
other reasons, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the appellant a VA Form 21-22, 
"Appointment of Veterans Service 
Organization as Claimant's 
Representative," and tell her it is her 
right to be represented, free of charge, 
by selecting one of the veteran's service 
organizations (VSO's) listed on the form.  



2.  Contact the father of the veteran's 
son and ask him whether he was married to 
someone other than the appellant from 
January 25, 1968 (the date of the 
appellant's divorce from C.P.) to March 
7, 1979 (the date of the appellant's 
marriage to R.E.); also ask if he was 
married to someone other than the 
appellant from July 11, 1984 (the date of 
the appellant's divorce from R.E.) to 
November 2, 1984 (the date of the 
appellant's purported marriage to the 
veteran).  Tell him that he should 
provide affidavits or certified 
statements from two or more persons who 
knew, as the result of personal 
observation, whether he was, in fact, 
living with the appellant and his son, or 
whether they held themselves out as 
husband and wife, and whether they were 
generally accepted as such in the 
communities in which they lived, during 
any time from January 25, 1968 (the date 
of the appellant's divorce from C.P.) to 
March 7, 1979 (the date of the 
appellant's marriage to R.E.).  The 
affidavits should be from persons such as 
neighbors, acquaintances, or other 
persons in contact with him during the 
time period in question.  

3.  Contact the appellant, as well, and 
request that she provide the names and 
complete addresses (including ZIP codes) 
of two or more persons who know, as the 
result of personal observation, whether 
she was, in fact, living with her son's 
father, or whether they held themselves 
out as husband and wife, and whether they 
were generally accepted as such in the 
communities in which they lived, during 
any time from January 25, 1968 (the date 
of her divorce from C.P.) to March 7, 
1979 (the date of her marriage to R.E.).  
The names the appellant provides should 
be persons such as neighbors, 
acquaintances, or other persons 
in contact with her during the time 
period in question.  

4.  The appellant also should be 
requested to provide a copy of any child 
support order pertaining to her son and 
his father, during the time period in 
question.  And she should also submit any 
other evidence that would tend to support 
her claim - such as copies of income tax 
forms indicating whether she filed on her 
own, as single, during the time period in 
question, or whether she was claimed as a 
dependent on another person's taxes, 
during the time period in question.

5.  Also obtain affidavits or certified 
statements from the appellant's above 
witnesses, certifying whether she was or 
was not co-habitating with her son's 
father, or whether they were otherwise 
holding themselves out as husband and 
wife, and whether they were generally 
accepted as such in the communities in 
which they lived, during any time from 
January 25, 1968 (the date of her divorce 
from C.P.) to March 7, 1979 (the date of 
her marriage to R.E.).

6.  Also determine whether the appellant 
is married, or considered to be in a 
common law marriage currently.  



7.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

8.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim continues to be denied, send 
the appellant a supplemental statement of 
the case and give her time to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



